Citation Nr: 0810232	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-18 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter





ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1946 to 
May 1948

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
bilateral hearing loss.

The matter was before the Decision Review Officer (DRO) in 
May 2006, at which time the October 2005 decision was 
affirmed.

In November 2007, the case came before the Board for 
adjudication; however, the case was remanded to allow the 
veteran to reschedule his hearing before the Board.  

The veteran appeared before the undersigned in February 2008 
for a hearing.  The transcript has been associated with the 
claims file.


FINDINGS OF FACT

1.  In a December 1965 rating decision, entitlement to 
service connection for bilateral hearing loss was denied.  
The veteran did not appeal that decision.  

2.  Evidence received since the December 1965 decision is 
neither cumulative nor redundant and when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for bilateral hearing loss.

3.  Bilateral hearing loss had its onset during active 
service.


CONCLUSIONS OF LAW

1.  The December 1965 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A.§ 
7105(c) (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been presented to reopen a 
finally disallowed claim of entitlement to service connection 
for bilateral hearing loss.  38 U.S.C.A.    § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1965, the RO denied the veteran's claim for 
service connection for bilateral hearing loss.  The basis of 
that denial was that the evidence failed to show that he had 
the claimed disability in service or that it was a result of 
service.  In a letter dated December 16, 1965, he was 
notified of that decision and of his appellate rights.  He 
did not appeal that decision.  The RO received the next 
communication regarding this claimed disability and service 
connection in July 2005, more than one year after the 
December 1965 notice letter.  Therefore, the December 1965 
decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002), 38 
C.F.R. § 20.1103.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim, as 
in this case, dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, if is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence of record at the time of the December 1965 
decision included the service medical records.  Evidence 
received since the December 1965 decision includes an October 
2005 VA audiological evaluation, which provides numeric 
results showing hearing loss as defined by 38 C.F.R. 3.385, 
private treatment records, and VA outpatient treatment 
records.

Since this evidence was created after the December 1965 RO 
decision, it is new evidence.  Treating this evidence in a 
manner most favorable to the veteran, and considering the 
holding of Justus, that new evidence will be considered 
credible for the sole purpose of reopening a claim, the Board 
finds that this evidence is material evidence because it 
raises a reasonable possibility of substantiating the 
veteran's claim.  Thus, as new and material evidence has been 
submitted, the Board finds that the veteran's claim for 
entitlement to service connection for bilateral hearing loss 
must be reopened.

Having reopened the veteran's claim, the Board turns to the 
issue of whether service connection is warranted.  Although 
all evidence is considered credible for reopening a claim, no 
such requirement applies to deciding a claim on the merits.  
Indeed, once the claim is reopened, "VA must determine, as a 
question of fact, both the weight and credibility of the new 
evidence in the context of all the evidence, old and new."  
Id.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2007).  To prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999). 

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2007).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; when the auditory thresholds for at least three of 
the above frequencies are 25 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385; see also Hensley v. 
Brown, 5 Vet. App. 155 (1993).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R.     § 3.385 need not be shown by the 
results of audiometric testing during a claimant's period of 
active military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In October 2005, the veteran had a VA exam.  The examiner 
thoroughly reviewed the claims file and indicated that the 
service medical records of December 1946 and May 1948 
indicated 15/15, normal, for each ear upon administering the 
whispered voice testing.  The examiner noted that whispered 
voice testing is insensitive to high frequency hearing loss, 
the type of hearing loss most commonly caused by noise 
exposure, and is not reliable evidence of normal hearing or 
hearing impairment.  The examiner noted that he reviewed the 
veteran's prior audiology exams, and letter from Dr. B.R. 
indicating a familial history of otosclerosis.  The examiner 
also noted that a medical record from Presbyterian Hospital, 
dated April 1971, showed a diagnosis of otosclerosis.

Upon examination, the veteran stated that he has had 
extensive problems with hearing for numerous years.  He said 
that hearing aids did not help his condition, and reported a 
history of military service in the Army from 1946 to 1948, 
serving as a rifleman and mechanic.  He indicated that he had 
a history of military noise exposure to gunfire and engine 
noise for which he did not wear ear protection.  

On examination, the auditory threshold at 500, 1000, 2000, 
3000, and 4000 HZ, bilaterally, was 105+ bilaterally at each 
frequency.  The examiner was unable to obtain a speech 
recognition score in either ear.  Thus, the Board concedes 
that the veteran has bilateral hearing loss for VA purposes.  

The examiner opined that the veteran's reported history of 
noise exposure makes it as least as likely as not that the 
hearing loss was incurred in or aggravated by acoustic trauma 
during his military service.  The examiner further opined 
that the veteran's otosclerosis documented in the claims file 
would be instrumental in causing the degree of hearing loss 
that the veteran now experiences.  Based upon the examiner's 
thorough review of the claims file, examination, and 
resulting opinion, the Board finds the VA opinion highly 
probative in favor of the veteran's claim.

VA outpatient treatment records, dated April 2005, indicate 
that the veteran had profound sensorineural hearing loss, 
bilaterally.  The medical provider indicated that based upon 
the history reported by the veteran, that it was more likely 
than not that a component of the veteran's hearing loss is 
the result of acoustic trauma suffered while on active duty 
unless hearing evaluations performed at the time of and/or 
some date after his military discharge are available to 
document the veteran's hearing within normal limits or 
significantly better at that time.  Though the VA medical 
provider did not have access to the veteran's claims file, 
the Board finds that the evidence further supports the 
veteran's claim.

In 1995, the veteran had a surgical procedure, end aural 
revision stapedectomy, and laser stapedectomy, performed by 
private medical providers.  The medical provider indicated in 
the preoperative notes that the veteran began having hearing 
loss in adolescence, and that the veteran had undergone a 
stapedectomy 30 years prior without any significant hearing 
improvement.  

The veteran also submitted a document from a private medical 
provider, Dr. M. A, M.D., summarizing the veteran's medical 
history from October 1964 through April 1971.  In this 
summary, the medical provider indicated that the veteran had 
a strong family history of otosclerosis.  The provider noted 
that the veteran had a history of having worked in a machine 
shop, and stated that the job produced a complicating 
sensorineural element.  No opinion indicating a relationship 
between the military noise exposure, noise exposure with 
employment, or the veteran's otosclerosis was indicated.

The veteran submitted a letter from a private practitioner, 
Dr. B.R., MD., addressed to Dr. M.A. and dated September 
1965.  Dr. B.R. indicated that the veteran had had hearing 
loss as far back as 15 years prior.  He noted that the 
veteran's hearing loss had been progressive because the 
veteran had indicated marked hearing loss in the left ear in 
the past year or two.  Dr. B.R. mentioned the veteran's 
family history of otosclerosis and offered speculative 
remarks as to whether the veteran's condition involved a 
rapidly advancing lesion involving the cochlea or eighth 
nerve.

The veteran also submitted a letter from Dr. J.F., M.D., 
which indicated that the veteran had a stapes operation for 
otosclerosis in 1965.  He indicated that the veteran had a 
strong family history of otosclerosis, with several family 
members undergoing the stapes surgery.  After examining the 
veteran, Dr. J.F. indicated that the veteran probably had 
very advanced otosclerosis involving both the right and left 
ears.  He further opined that it was possible that there may 
have been some cochlear or inner ear changes due to the 
otosclerosis and a significant amount of noise trauma over 
the ears.  

The veteran submitted a statement indicating that he was 
exposed to ammunition fire, including gun shots, grenades, 
and machine gun fire while in training.  He stated that his 
training included detonating and taking cover from 
explosives, using an MI, a 30 caliber rifle, a Thompson Sub 
Machine Gun, B.A.R., hand grenades, and a 30 caliber air 
cooled machine gun.  While stationed in Germany, he worked at 
an airfield where he was exposed to noise from incoming and 
outgoing cargo planes.  His duties included loading aircraft 
with cargo, supplies, jeeps, and other large equipment.  He 
would taxi the runway, and ensure that cargo was securely 
fastened.  He stated that his hearing started to deteriorate 
from that point on and that he made several trips to the 
dispensary because he was unable to hear drills and commands.  
The statement further indicated that after separation, he 
tried to take education courses, but was unable to hear the 
instructor.  

At the veteran's hearing before the undersigned in February 
2008, the veteran indicated that he was stationed in Germany 
and that he served in a position similar to military police, 
conducting patrols and taking care of displaced persons.  He 
was transferred to another location where his duties included 
delivering mail and subsequently transferred to an airfield 
where he loaded jeeps into cargo planes.  He indicated that 
he had to participate in test flights once the planes were 
loaded to make sure the equipment was securely fastened for 
the journey.  

As for exposure to loud noise, the veteran indicated that he 
was exposed to engine noise from the planes and to ammunition 
fire.  He indicated that his hearing loss started in service.  
He first noticed the loss while engaging in drills, during 
which he was unable to hear commands.  He indicated that he 
was unable to respond to roll call or mail call since he 
could not hear his name being called.  He said that the loss 
was gradual.

The veteran testified that upon returning home, he obtained a 
job that required the use of a telephone, but he could not 
hear on it.  He then spent 16 years working in textile mills, 
and 4.5 years working in the Army arsenal.  He admitted that 
he worked around a lot of noise with those professions.

The Board has also reviewed the veteran's service records.  
The veteran's separation qualification record indicates that 
the veteran served with the D Troop 2nd Constabulary Squadron 
in Germany, and that his job description was classified as 
auto mechanic.  The document provided that he performed tasks 
such as tuning motors, making adjustments, and replacing 
assemblies.  His military occupational specialties were 
mechanic and rifleman.  The Board finds that the service 
records support the veteran's assertion of service in 
Germany, and also finds the veteran's written statement and 
testimony before the undersigned credible.

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007).

Based upon the evidence provided, the Board finds that any 
doubt should be resolved in favor of the veteran.  The VA 
examiner provided a detailed report that indicated 
thoroughness when reviewing the claims file.  Upon 
examination and after reviewing all of the medical evidence, 
as discussed herein, the examiner indicated that it is at 
least as likely as not that the hearing loss was incurred in 
or aggravated by service.  In addition, the VA outpatient 
treatment records indicate that it is more likely than not 
that a component of the veteran's hearing loss is the result 
of acoustic trauma suffered while on active duty.  Further, 
the letter from Dr. B.R. to Dr. M.A., dated September 1965, 
also favors the veteran's claim as Dr. B.R. indicates that he 
had been treating the veteran since approximately 1950.  The 
veteran separated from service in 1948, and based upon Dr. 
B.R.'s letter, only a short time lapsed between separation 
and the veteran's first treatment for hearing loss.  

Finally, the remainder of the evidence speculates about the 
cause of hearing loss and whether it was caused by the 
otosclerosis, military service, or the veteran's post-service 
employment.  Therefore, the Board finds that the veteran 
should be given the benefit of the doubt.  The veteran's 
appeal is granted.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


